                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                           October 28, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

WILLIAM DARRELL EDWARDS,                  §
                                          §
        Plaintiff,                        §
VS.                                       §   CIVIL NO. 2:18-CV-209
                                          §
LORIE DAVIS, et al,                       §
                                          §
        Defendants.                       §

                                     ORDER

      The Court is in receipt of Defendant’s Motion for Judgment on the Pleadings,
Dkt. No. 28; Defendant’s Supplement to the Motion for Judgment on the Pleadings,
Dkt. No. 31; Plaintiff’s Response to Defendant’s Motion, Dkt. No. 32; the Magistrate
Judge’s Amended Memorandum and Recommendation (“M&R”), Dkt. No. 36; and
Defendant’s Objections to the M&R, Dkt. No. 41.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 36. The Court DENIES Defendant’s Motion for
Judgment on the Pleadings, Dkt. No. 28.


      SIGNED this 28th day of October, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge




1/1
